Name: 95/222/ECSC: European Parliament Decision of 5 April 1995 giving discharge to the Commission in respect of the management of the ECSC for the 1993 financial year
 Type: Decision
 Subject Matter: EU finance;  budget;  EU institutions and European civil service;  European construction
 Date Published: 1995-06-24

 Avis juridique important|31995D022295/222/ECSC: European Parliament Decision of 5 April 1995 giving discharge to the Commission in respect of the management of the ECSC for the 1993 financial year Official Journal L 141 , 24/06/1995 P. 0067 - 0074EUROPEAN PARLIAMENT DECISION of 5 April 1995 giving discharge to the Commission in respect of the management of the ECSC for the 1993 financial year (95/222/ECSC) THE EUROPEAN PARLIAMENT,- having regard to the following amounts contained in the accounts of the ECSC as at 31 December 1993 (1), the report of the Court of Auditors of 30 June 1994 confirming that the accounts present a true picture of the financial situation of the European Coal and Steel Community at 31 December 1993, and the results of ECSC operations for the financial year ending on the same date,1. Gives the Commission discharge in respect of the management of the ECSC for the 1993 financial year (attaching, by way of information, the figures relating to the implementation of the administrative budget for the 1993 financial year);2. Instructs its President to forward this Decision and the resolution containing its comments to the Commission, the Council, the Court of Auditors and the ECSC Consultative Committee and to have them published in the Official Journal of the European Communities (L Series).The Secretary-GeneralEnrico VINCIThe PresidentKlaus HÃ NSCH(1) The relevant tables are annexed to this Decision (Source: OJ No C 211, 2. 8. 1994).Balance sheets at 31 December 1993 and 31 December 1992 (amounts in ECU) - Before allocation of surplus - >TABLE>- Before allocation of profit - >TABLE>Profit-and-loss accounts for the years ending 31 December 1993 and 31 December 1992 (amounts in ECU) >TABLE>>TABLE>RESOLUTION on the report of the Court of Auditors on the accounts of the European Coal and Steel Community at 31 December 1993 and on the report of the Court of Auditors on the management of the accounts and the financial management of the ECSC THE EUROPEAN PARLIAMENT,- having regard to the ECSC financial report for the 1993 financial year, and in particular the balance sheet and profit and loss accounts of the ECSC at 31 December 1993,- having regard to the report of the Court of Auditors on the accounts of the ECSC at 31 December 1993 (1) and the report on the management of the accounts and the financial management of the European Coal and Steel Community (2),- having regard to the report of the Committee on Budgetary Control (A4-0057/95),A. Whereas the Court of Auditors has found that the financial statements of the ECSC at 31 December 1993 give a true and fair view of the results of its operations for the year then ended;B. Whereas the ECSC Treaty is due to expire in the year 2002, and arrangements have already begun for the transfer of some of its activities to the EC;General matters 1. Concludes that the ECSC continues to have a role to play in furthering the interests of its industrial sectors and that its activities should continue for as long as the ECSC levy is still received; considers however that in some less focused policy areas, the ECSC budget is reaching the point at which it will not achieve 'critical mass` in policy terms;2. Calls on the Commission to accelerate the transfer of the ECSC's activities in the less sector-specific areas (social policy, re-training, research) to the EC;The 1993 financial statements 3. Considers that the Commission's approach to risk management continues to be prudent; welcomes the re-constitution of a non-specific provision against losses in the 1993 balance sheet;4. Notes that the balance sheet ratios on which the credit-worthiness of the ECSC is assessed remain within the recommended ranges and that the ECSC can still be considered financially secure;5. Calls on the Commission to continue to develop its forward risk-analysis techniques for the assessment of risk to the ECSC balance sheet over a period of several years to come;The lending activities of the ECSC 6. Supports the use of job creation criteria for the granting of ECSC investment loans and the related interest rate subsidies; asks the Commission however for future reference to look into ways in which such criteria can be made more responsive to real circumstances on the ground and less potentially misleading in terms of the real impact of a given loan;7. Calls on the Commission to ensure a more equitable distribution of ECSC lending between its Member States, if necessary by differentiating the terms on which interest rate rebates are granted in various regions;8. Notes that there is a potential conflict between the political motives of the ECSC in providing a global loan and the commercial objectives of the financial intermediary managing it; calls on the Commission to ensure that the reporting requirements on intermediaries are as simple as possible, but firmly enforced by way of spot checks;Bagnoli 9. Notes yet again that the Commission has not been able to recover the interest rate rebates unduly paid for investments in the subsequently closed Bagnoli steel works; considers that this situation has persisted too long and that recovery must be achieved by the end of the year, if necessary by recourse to legal means;UK pit closures 10. Is concerned to see that the ECSC provided investment finance for increases in productive capacity in two British coal mines, with associated interest rate rebates, only to see the mines closed two years later; considers this case analogous to the Bagnoli case, in that national policy of an ECSC Member State directly undermined the success of ECSC policy and caused wastage of funds; believes that the right to interest rate subsidies for the investment concerned should thus be forfeited;11. Calls on the Commission to recover the interest rate subsidies associated with investment loans to coal mines in the United Kingdom which were subsequently closed; calls upon the Commission to apply the recovered funds to conversion measures in the areas concerned;12. Asks the Commission closely to monitor developments in privatized coal mines in the United Kingdom with a view to the security of any outstanding loans to those mines and the continued respect of conditions attached to those loans and any associated interest rate rebates;13. Asks the Commission to consult its legal service as to the possibility of recovering the interest rate rebates paid out to the two UK coal mines in question and as to the legal consequences of an expression of disapproval by the European Parliament in its discharge Decision for the financing of a particular measure, and to inform Parliament of its conclusions.(1) OJ No C 211, 2. 8. 1994, p. 7.(2) OJ No C 346, 7. 12. 1994, p. 1.